Case: 11-12641         Date Filed: 07/31/2012   Page: 1 of 5

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-12641
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 0:10-cr-60243-WJZ-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                                  lPlaintiff - Appellee,

versus

MICHAEL PRICE,

llllllllllllllllllllllllllllllllllllllll                               Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 31, 2012)

Before TJOFLAT, ANDERSON, and EDMONDSON, Circuit Judges.

PER CURIAM:
               Case: 11-12641    Date Filed: 07/31/2012   Page: 2 of 5

      Michael Price appeals his conviction following trial for two counts of bank

robbery, in violation of 18 U.S.C. § 2113(a); one count of conspiracy to commit

bank robbery, in violation of 18 U.S.C. § 371; two counts of possession of a

firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c);

and one count of possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). Price argues on appeal that the district court abused its

discretion in not granting him additional peremptory challenges during jury

selection. He also argues the court made insufficient findings to support his

waiver of counsel at trial.

                                          I.

      We review challenges to the manner in which peremptory strikes were

distributed for abuse of discretion. United States v. Romero, 780 F.2d 981, 984

(11th Cir. 1986).

      The Federal Rules of Criminal Procedure provide that, in a non-capital

felony case, a defendant has ten peremptory challenges. Fed. R. Crim. P. 24(b)(2).

Peremptory challenges are not required by the Constitution. United States v.

Martinez-Salazar, 528 U.S. 304, 311, 120 S. Ct. 774, 779 (2000). The purpose of

peremptory challenges is to “help secure the constitutional guarantee of trial by an

impartial jury.” Id. at 316, 120 S. Ct. at 782.

                                           2
              Case: 11-12641     Date Filed: 07/31/2012    Page: 3 of 5

      Here, Price has not asserted that the district court failed to follow Rule 24’s

requirements for peremptory strikes, nor has Price argued that any person actually

seated on the jury was less than impartial. In other words, Price has failed to

explain how he suffered any harm from the district court’s decision. Accordingly,

we affirm the district court’s decision to deny Price’s request.

                                          II.

      A district court’s conclusion that a defendant validly waived his right to

counsel is a mixed question of law and fact that we review de novo. United States

v. Cash, 47 F.3d 1083, 1088 (11th Cir. 1995). On direct appeal, the government

bears the burden of proving the validity of the waiver. Id.

      A decision to proceed pro se must be knowing and voluntary. Jones v.

Walker, 540 F.3d 1277, 1287-88 (11th Cir. 2008) (en banc). The “knowing and

voluntary” standard addresses whether the defendant knows the risks of

proceeding without a lawyer and voluntarily makes the decision to proceed

without counsel in light of those risks. See Kimball, 291 F.3d at 731. It is not

concerned with whether the defendant has the necessary legal knowledge to

conduct his own defense. Id.

      We have identified several factors which are important in determining

whether a decision to proceed pro se is valid. They include: (1) the defendant’s

                                          3
              Case: 11-12641        Date Filed: 07/31/2012       Page: 4 of 5

age, health, and education; (2) the defendant’s contact with lawyers prior to trial;

(3) the defendant’s knowledge of the nature of the charges and possible defenses

and penalties; (4) the defendant’s understanding of the rules of evidence,

procedure, and courtroom decorum; (5) the defendant’s experience in criminal

trials; (6) whether standby counsel was appointed and, if so, the extent to which

standby counsel aided in the trial; (7) any mistreatment or coercion of the

defendant; and (8) whether the defendant was attempting to manipulate the trial.

Id. at 730-31. A diagnosed mental disorder can be material in this Court’s review

and balancing of these factors. See Cash, 47 F.3d at 1089-90.

      Here, the record reflects that the magistrate conducted a very thorough

Faretta1 inquiry. The court inquired into, inter alia, Price’s education, his prior

experience with legal proceedings, his awareness of the Federal Rules of Evidence

and Criminal Procedure, his awareness of the maximum penalties for each count,

and his understanding that he might inadvertently waive his rights during trial.

The magistrate repeatedly advised Price that proceeding pro se was a very risky

decision and could result in a higher chance of mistakes and, ultimately,

conviction. Price stated that he intended to read the Federal Rules, that he had

considerable experience with how trials operated, that he had practical experience


      1
             Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525 (1975).

                                              4
              Case: 11-12641      Date Filed: 07/31/2012   Page: 5 of 5

cross-examining people, and that he was eager to get the trial underway. He stated

that he voluntarily made the decision to proceed pro se, and his appointed stand-by

counsel stated that he knew of no reasons why Price should not be permitted to

proceed pro se. There is nothing in the record to remotely suggest that Price

lacked the mental capacity to make the decision to proceed without counsel.

      The government has met its burden on appeal by pointing to ample support

in the record for the conclusion that Price’s waiver of counsel was both voluntary

and knowing. See Jones, 540 F.3d at 1287-88. Accordingly, we affirm.

      AFFIRMED.2




      2
            Price’s request for oral argument is DENIED.

                                           5